Exhibit 10.1

 

Goldman, Sachs & Co.

One New York Plaza

New York, NY 10004

 

April 29, 2009

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:     (401) 421-2800

Facsimile No.:       (401) 457-3533

 

Re:                                         Convertible Bond Hedge Transaction

A/C:                                   028320281

Ref. No.:              SDB1630442183

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Goldman, Sachs &
Co. (“Bank”) and Textron Inc. (“Counterparty”) on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein have the meanings assigned to them in the Prospectus dated July 28,
2008, as supplemented by the Prospectus Supplement dated April 29, 2009 (as so
supplemented, the “Prospectus”), relating to the USD 540,000,000 principal
amount of 4.50% Convertible Senior Notes due 2013, (the “Convertible Notes” and
each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty pursuant to an Indenture dated as of September 10, 1999,
as supplemented by the Supplemental Indenture (the “Supplemental Indenture”)
thereto to be dated May 5, 2009, between Counterparty and The Bank of New York
Mellon Trust Company, N.A., as trustee (as so supplemented, the “Indenture”). In
the event of any inconsistency between the terms defined in the Prospectus, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Prospectus. If any such definitions in the Indenture or any such sections of the
Indenture differ from the descriptions thereof in the Prospectus, the
descriptions thereof in the Prospectus will govern for purposes of this
Confirmation. The parties further acknowledge that the Supplemental Indenture
section numbers used herein are based on the draft of the Supplemental Indenture
last reviewed by Bank as of the date of this Confirmation, and if any such
section numbers are changed in the Supplemental Indenture as executed, the
parties will amend this Confirmation in good faith to preserve the intent of the
parties. For the avoidance of doubt, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 


1.               THIS CONFIRMATION EVIDENCES A COMPLETE AND BINDING AGREEMENT
BETWEEN BANK AND COUNTERPARTY AS TO THE TERMS OF THE TRANSACTION TO WHICH THIS
CONFIRMATION RELATES. THIS CONFIRMATION SHALL SUPPLEMENT, FORM A PART OF, AND


 

--------------------------------------------------------------------------------



 


BE SUBJECT TO AN AGREEMENT IN THE FORM OF THE 2002 ISDA MASTER AGREEMENT (THE
“AGREEMENT”) AS IF BANK AND COUNTERPARTY HAD EXECUTED AN AGREEMENT IN SUCH FORM
(BUT WITHOUT ANY SCHEDULE) ON THE TRADE DATE. IN THE EVENT OF ANY INCONSISTENCY
BETWEEN PROVISIONS OF THAT AGREEMENT AND THIS CONFIRMATION, THIS CONFIRMATION
WILL PREVAIL FOR THE PURPOSE OF THE TRANSACTION TO WHICH THIS CONFIRMATION
RELATES. THE PARTIES HEREBY AGREE THAT NO TRANSACTION OTHER THAN THE TRANSACTION
TO WHICH THIS CONFIRMATION RELATES SHALL BE GOVERNED BY THE AGREEMENT.


 


2.               THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS
CONFIRMATION RELATES ARE AS FOLLOWS:

 

General Terms:

 

 

 

 

 

Trade Date:

 

April 29, 2009

 

 

 

Option Style:

 

“Modified American”, as set forth under “Exercise and Valuation” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Bank

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.125 per Share (Exchange symbol
“TXT”)

 

 

 

Number of Options:

 

The number of Convertible Notes in denominations of USD 1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes. For the avoidance of doubt, the Number of Options shall not
be increased as a result of the exercise by the Underwriters (as defined below)
of their option pursuant to the Underwriting Agreement (as defined below) to
purchase some or all of the “Option Securities” (as defined in the Underwriting
Agreement). For the further avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder. In no event
will the Number of Options be less than zero.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Supplemental Indenture, but without regard to any adjustments to
the Conversion Rate pursuant to Section 9.03 or to Section 9.04(g) or (h) of the
Supplemental Indenture), for each Convertible Note.

 

 

 

Strike Price:

 

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD 1,000 divided by the Option Entitlement.

 

 

 

Applicable Percentage:

 

50%

 

 

 

Number of Shares:

 

The product of the Number of Options and the Option Entitlement and the
Applicable Percentage.

 

 

 

Premium:

 

USD 62,586,000

 

2

--------------------------------------------------------------------------------


 

Premium Payment Date:

 

May 5, 2009

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares

 

 

 

Exercise and Valuation:

 

 

 

 

 

Exercise Date:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Supplemental Indenture) for
Convertible Notes.

 

 

 

Relevant Convertible Notes:

 

For any Conversion Date, a number of Convertible Notes equal to the lesser of
(i) the number of Convertible Notes in denominations of USD 1,000 principal
amount submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture and (ii) the Number of Options as of such Conversion Date
determined without giving effect to the exercise of any Options on such
Conversion Date.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date for Convertible Notes, a number of Options (the
“Exercisable Options”) equal to the number of Relevant Convertible Notes for
such Conversion Date shall be automatically exercised, subject to Notice of
Exercise and Notice of Settlement Method below.

 

 

 

Exercise Period:

 

The period from and excluding the Trade Date to and including the Expiration
Date.

 

 

 

Expiration Date:

 

The earlier of (x) the last day on which any Convertible Notes remain
outstanding and (y) the maturity date of the Convertible Notes (the “Convertible
Maturity Date”).

 

 

 

Scheduled Trading Day:

 

As such term is defined in Section 1.02 of the Supplemental Indenture.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options,

 

 

 

 

 

(a)  if Physical Settlement applies, Counterparty must notify Bank in writing
before 5:00 p.m. (New York City time) on the second Scheduled Trading Day
immediately following the Conversion Date for the Relevant Convertible Notes,
which notice shall specify (i) the number of Exercisable Options and (ii) the
Conversion Date; and

 

 

 

 

 

(b)  if Low Cash Combination Settlement, High Cash Combination Settlement or
Cash Settlement applies, Counterparty must notify Bank in writing before
5:00 p.m. (New York City time) on the Scheduled Trading Day immediately
preceding the scheduled first day of the Settlement Period (as defined in the
Supplemental Indenture)

 

3

--------------------------------------------------------------------------------


 

 

 

for the Relevant Convertible Notes, which notice shall specify (i) the number of
Exercisable Options, (ii) the scheduled first day of the Settlement Period, and
(iii) if Low Cash Combination Settlement or High Cash Combination Settlement
applies, the fixed dollar amount per USD 1,000 of the principal amount of the
Notes specified by Counterparty pursuant to Section 9.02(b)(3)(A) of the
Supplemental Indenture (the “Specified Cash Amount”);

 

provided that with respect to Options relating to Relevant Convertible Notes
with a Conversion Date on or following the fiftieth (50th) Scheduled Trading Day
prior to the Convertible Maturity Date (the “Final Conversion Period”), such
Notice of Exercise need only specify the number of Options being exercised and
the Specified Cash Amount, if applicable.

 

 

 

Settlement Terms:

 

 

 

 

 

Physical Settlement:

 

Notwithstanding anything to the contrary in the Equity Definitions, means that
Counterparty has elected to deliver only Shares to satisfy the Conversion
Obligation (as defined in the Supplemental Indenture) in connection with the
conversion of the Relevant Convertible Notes.

 

 

 

Low Cash Combination Settlement:

 

Means that (i) Counterparty has elected to deliver a combination of Shares and
cash to satisfy the Conversion Obligation in connection with the conversion of
the Relevant Convertible Notes and (ii) the Specified Cash Amount with respect
to such conversion is equal to or less than USD 1,000.

 

 

 

High Cash Combination Settlement:

 

Means that (i) Counterparty has elected to deliver a combination of Shares and
cash to satisfy the Conversion Obligation in connection with the conversion of
the Relevant Convertible Notes and (ii) the Specified Cash Amount with respect
to such conversion is greater than USD 1,000.

 

 

 

Cash Settlement:

 

Notwithstanding anything to the contrary in the Equity Definitions, means that
Counterparty has elected to deliver only cash to satisfy the Conversion
Obligation in connection with the conversion of the Relevant Convertible Notes.

 

 

 

Notice of Settlement Method:

 

Counterparty initially elects Low Cash Combination Settlement to settle its
Conversion Obligation (as defined in the Supplemental Indenture). If
Counterparty chooses to elect a different method of settlement, Counterparty
must notify Bank of the newly chosen settlement method no later than the earlier
of (i) 5:00 p.m. (New York City time) on the second Scheduled Trading Day
immediately following the Conversion Date for the Relevant Convertible Notes to
which the newly chosen settlement method is going to apply and (ii) 5:00 p.m.
(New York City time) on the Scheduled Trading Day immediately preceding the
Final Conversion Period; provided that it shall be a condition to Counterparty’s
election of any such newly chosen settlement method that at the time of such
election each of Counterparty and its affiliates is not, and Counterparty

 

4

--------------------------------------------------------------------------------


 

 

 

hereby represents and covenants that at such time neither of them will be, in
possession of any material non-public information with respect to Counterparty
or the Shares.

 

 

 

Settlement Date:

 

Subject to the delivery of a Notice of Exercise and, to the extent applicable, a
Notice of Settlement Method, to Bank, the date Shares and/or cash are required
to be delivered with respect to the Relevant Convertible Notes under the terms
of the Indenture.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 5.1 and 6.1 of the Equity
Definitions, and subject to Notice of Exercise and Notice of Settlement Method
above, in respect of an Exercise Date, Bank will deliver to Counterparty, on the
related Settlement Date,

 

 

 

 

 

(a)  if Physical Settlement or Low Cash Combination Settlement applies, a number
of Shares equal to the product of the Applicable Percentage and the aggregate
number of Shares (and cash in lieu of fractional Shares, if any, resulting from
rounding of such aggregate number of Shares based on the VWAP (as defined in the
Supplemental Indenture) on the Conversion Date) that Counterparty would have
been obligated to deliver to the holder(s) of the Relevant Convertible Notes had
Counterparty elected to deliver a combination of Shares and cash to satisfy the
Conversion Obligation pursuant to Section 9.02(b) of the Supplemental Indenture
and with a Specified Cash Amount of USD 1,000, as determined by the Calculation
Agent; provided that, in the case of Physical Settlement, the number of Shares
delivered by Bank to Counterparty on the related Settlement Date shall not be
greater than the product of (i) the Applicable Percentage and (ii) the excess of
(x) the aggregate number of Shares that Counterparty is obligated to deliver to
the holder(s) of the Relevant Convertible Notes pursuant to
Section 9.02(b)(1) of the Supplemental Indenture over (y) the number of Shares
equal to (a) the aggregate principal amount of the Relevant Convertible Notes
divided by (b) the Last Reported Sale Price (as defined in the Supplemental
Indenture) on the final Settlement Period Trading Day (as defined in the
Supplemental Indenture) of the applicable Settlement Period as if Counterparty
elected Low Cash Combination Settlement;

 

 

 

 

 

(b)  if High Cash Combination Settlement applies, (i) a number of Shares equal
to the product of the Applicable Percentage and the aggregate number of Shares
that Counterparty is obligated to deliver to the holder(s) of the Relevant
Convertible Notes pursuant to Section 9.02(b)(3) of the Supplemental Indenture
and (ii) an amount of cash equal to the product of the Applicable Percentage and
the excess, if any, of (A) the amount of cash (including cash in lieu of
fractional Shares, if any, resulting from rounding of such aggregate number of
Shares based on the VWAP (as defined in the Supplemental Indenture and subject
to the third immediately following paragraph) on the last day of the relevant
Settlement

 

5

--------------------------------------------------------------------------------


 

 

 

Period) that Counterparty is obligated to deliver to the holder(s) of the
Relevant Convertible Notes pursuant to Section 9.02(b)(3) of the Supplemental
Indenture over (B) the principal amount of the Relevant Convertible Notes being
converted on such Conversion Date; and

 

 

 

 

 

(c)  if Cash Settlement Applies, an amount equal to the product of the
Applicable Percentage and the excess, if any, of (i) the cash that Counterparty
is obligated to deliver to the holder(s) of the Relevant Convertible Notes
pursuant to Section 9.02(b)(2) of the Supplemental Indenture over (ii) the
principal amount of the Relevant Convertible Notes being converted on such
Conversion Date (in each case, such Shares and/or cash collectively, the
“Convertible Obligation”);

 

 

 

 

 

provided that, in all cases, the Delivery Obligation shall be determined
excluding any Shares or cash (including cash in lieu of fractional Shares) that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Section 9.03 or Section 9.04(g) or (h) of the Supplemental Indenture
and any interest payment that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Notes. For the avoidance of doubt, in
connection with each Exercise Date, if the Daily Conversion Value (as defined in
the Supplemental Indenture) for each of the Settlement Period Trading Days (as
defined in the Supplemental Indenture) occurring in the relevant Settlement
Period that would be applicable if cash settlement applied, is less than or
equal to 1/45th of USD 1,000, Bank will have no delivery obligation hereunder in
respect of such Exercise Date.

 

 

 

 

 

Counterparty agrees that if, with respect to any Settlement Period Trading Day
during any relevant Settlement Period, the per share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page TXT.N
<equity> AQR is unavailable, Counterparty and the nationally recognized
independent investment banking firm retained by Counterparty pursuant to the
definition of VWAP in the Indenture shall consult with the Calculation Agent to
determine the VWAP on such Settlement Period Trading Day.

 

 

 

Notice of Delivery Obligation:

 

As applicable and no later than the later of (a) the relevant Exercise Date and
(b) the Exchange Business Day immediately following the last day of the
Settlement Period, Counterparty shall give Bank notice of the final number of
Shares and/or the amount of cash comprising the relevant Convertible Obligation;
provided that, with respect to any Exercise Date occurring during the Final
Conversion Period, Counterparty may provide Bank with a single notice of the
aggregate number of Shares and/or the amount of cash comprising the Convertible
Obligations for all such Exercise Dates (it being understood, for the avoidance
of doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise,

 

6

--------------------------------------------------------------------------------


 

 

 

as set forth above, in any way).

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Low Cash Combination
Settled” or “High Cash Combination Settled” to the extent Low Cash Combination
Settlement or High Cash Combination Settlement is applicable. “Low Cash
Combination Settled” or “High Cash Combination Settled” in relation to any
Option means that Low Cash Combination Settlement or High Cash Combination
Settlement is applicable to that Option.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 


3.     ADDITIONAL TERMS APPLICABLE TO THE TRANSACTION:


 

Adjustments applicable to the Transaction:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 9.1(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 9.04 of the Supplemental Indenture that would result in an adjustment
to the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of an adjustment to the Conversion
Rate pursuant to Section 9.03 or Section 9.04(g) or (h) of the Supplemental
Indenture.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, and means that, notwithstanding Section 9.1(c) of
the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 9.03 and
Sections 9.04(g) and (h) of the Supplemental Indenture), the Calculation Agent
will make a corresponding adjustment to any one or more of the Strike Price,
Number of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 9.2(a) of the Equity Definitions, a “Merger Event” means
the occurrence of any event or condition set forth in Section 9.05 of the
Supplemental Indenture.

 

 

 

Consequence of Merger Events:

 

Notwithstanding Section 9.3 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, Strike Price, Number of Options, the Option Entitlement and any
other variable relevant to the exercise,

 

7

--------------------------------------------------------------------------------


 

 

 

settlement or payment for the Transaction; provided however that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares as set forth in Section 9.03 of the Supplemental
Indenture.

 

 

 

Nationalization and Insolvency:

 

Cancellation and Payment

 

 

 

4.     Calculation Agent:

 

Bank; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder and a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such prior written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation.
For the avoidance of doubt, nothing in this provision will require Bank to
provide its proprietary models to Counterparty.


 


5.               ACCOUNT DETAILS


 


(A)                                  ACCOUNT FOR PAYMENTS TO COUNTERPARTY:


 

JPMorgan Chase

New York, NY

Fed Wire:  021000021

Swift / BIC:  CHASUS33

CHIP No:  0002

CHIP UID:  280099

Account name:  Textron Inc.

Account No:  9101013655

 


ACCOUNT FOR DELIVERY OF SHARES TO COUNTERPARTY:


 


TO BE PROVIDED BY COUNTERPARTY


 


(B)                                 ACCOUNT FOR PAYMENTS TO BANK:


 

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA:  021-000021

 


ACCOUNT FOR DELIVERY OF SHARES FROM BANK:


 


TO BE PROVIDED BY BANK


 


6.               OFFICES:


 

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

8

--------------------------------------------------------------------------------


 

The Office of Bank for the Transaction is:  New York

 

Goldman, Sachs & Co.

One New York Plaza

New York, New York 10004

 


7.               NOTICES:  FOR PURPOSES OF THIS CONFIRMATION:


 


(A)                                  ADDRESS FOR NOTICES OR COMMUNICATIONS TO
COUNTERPARTY:


 

Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:     (401) 421-2800

Facsimile No.:       (401) 457-3533

 


(B)                                 ADDRESS FOR NOTICES OR COMMUNICATIONS TO
BANK:


 

To:

Goldman, Sachs & Co.

 

One New York Plaza

 

New York, NY 10004

Attn:

Serge Marquié,

 

Equity Capital Markets

Telephone:

(212) 902-9779

Facsimile:

(917) 977-4253

Email:

marqse@am.ibd.gs.com

 

 

With a copy to:

 

 

 

Attn:

Vijay Culas

 

Equity Capital Markets

Telephone:

(212) 902-6247

Facsimile:

(212) 428-1898

Email:

vijay.culas@gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 


8.               REPRESENTATIONS AND WARRANTIES OF COUNTERPARTY


 

The representations and warranties of Counterparty set forth in Article VII of
the Textron Inc. Underwriting Agreement Standard Provisions (Debt), dated as of
April 29, 2009, and incorporated by reference into the Underwriting Agreement
(the “Underwriting Agreement”), dated as of April 29, 2009, between Counterparty
and J.P. Morgan Securities Inc. and Goldman, Sachs & Co., as representatives of
the underwriters party thereto (the “Underwriters”), are true and correct and
are hereby deemed to be repeated to Bank as if set forth herein. Counterparty
hereby further represents and warrants to Bank that:

 


(A)                                  COUNTERPARTY HAS ALL NECESSARY CORPORATE
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS IN RESPECT
OF THE TRANSACTION; SUCH EXECUTION, DELIVERY AND PERFORMANCE HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON COUNTERPARTY’S PART; AND THIS
CONFIRMATION HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY COUNTERPARTY
AND CONSTITUTES ITS VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST
COUNTERPARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND SIMILAR

 

9

--------------------------------------------------------------------------------



 


LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF COMMERCIAL REASONABLENESS, GOOD
FAITH AND FAIR DEALING (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY)
AND EXCEPT THAT RIGHTS TO INDEMNIFICATION AND CONTRIBUTION HEREUNDER MAY BE
LIMITED BY FEDERAL OR STATE SECURITIES LAWS OR PUBLIC POLICY RELATING THERETO.


 


(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
CONFIRMATION NOR THE INCURRENCE OR PERFORMANCE OF OBLIGATIONS OF COUNTERPARTY
HEREUNDER WILL CONFLICT WITH OR RESULT IN A BREACH OF THE CERTIFICATE OF
INCORPORATION OR BY-LAWS (OR ANY EQUIVALENT DOCUMENTS) OF COUNTERPARTY, OR ANY
APPLICABLE LAW OR REGULATION, OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY
COURT OR GOVERNMENTAL AUTHORITY OR AGENCY, OR ANY AGREEMENT OR INSTRUMENT TO
WHICH COUNTERPARTY OR (TO THE EXTENT SUCH AGREEMENT IS MATERIAL TO COUNTERPARTY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE) ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH COUNTERPARTY OR (TO SUCH EXTENT) ANY OF ITS SUBSIDIARIES IS BOUND OR TO
WHICH COUNTERPARTY OR (TO SUCH EXTENT) ANY OF ITS SUBSIDIARIES IS SUBJECT, OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY LIEN UNDER, ANY
SUCH AGREEMENT OR INSTRUMENT.


 


(C)                                  NO CONSENT, APPROVAL, AUTHORIZATION, OR
ORDER OF, OR FILING WITH, ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
COUNTERPARTY OF THIS CONFIRMATION, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND
SUCH AS MAY BE REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR STATE SECURITIES LAWS.


 


(D)                                 IT IS AN “ELIGIBLE CONTRACT PARTICIPANT” (AS
SUCH TERM IS DEFINED IN SECTION 1(A)(12) OF THE COMMODITY EXCHANGE ACT, AS
AMENDED.


 


(E)                                  IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT, OR AN “ACCREDITED INVESTOR” AS
DEFINED UNDER THE SECURITIES ACT.


 


(F)            EACH OF IT AND ITS AFFILIATES IS NOT, ON THE DATE HEREOF, IN
POSSESSION OF ANY MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO COUNTERPARTY.


 


(G)                                 COUNTERPARTY REPRESENTS THAT IT IS NOT
SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), AND THE ASSETS USED IN THE TRANSACTION (1) ARE NOT ASSETS OF ANY
“PLAN” (AS SUCH TERM IS DEFINED IN SECTION 4975 OF THE INTERNAL REVENUE CODE
(THE “CODE”)) SUBJECT TO SECTION 4975 OF THE CODE OR ANY “EMPLOYEE BENEFIT PLAN”
(AS SUCH TERM IS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT TO TITLE I OF ERISA,
AND (2) DO NOT CONSTITUTE “PLAN ASSETS” WITHIN THE MEANING OF DEPARTMENT OF
LABOR REGULATION 2510.3-101, 29 CFR SECTION 2510-3-101.


 


(H)                                 THERE IS NO LAW, RULE, REGULATION OR
REGULATORY ORDER (COLLECTIVELY, “ADVERSE LAWS”) THAT, AS A RESULT OF THE
OWNERSHIP OR CONTROL (WHETHER DIRECT, BENEFICIAL, CONSTRUCTIVE OR OTHERWISE) OF
SHARES BY  THE GOLDMAN SACHS GROUP, INC. (“BANK PARENT”) OR ANY PERSON
CONTROLLED DIRECTLY OR INDIRECTLY BY BANK PARENT, WOULD GIVE RISE TO REPORTING
OR REGISTRATION OBLIGATIONS OR A REQUIREMENT TO OBTAIN PRIOR APPROVAL FROM ANY
PERSON OR ENTITY ON  BANK PARENT OR ANY SUCH CONTROLLED PERSON OR WOULD RESULT
IN A NOT INSIGNIFICANT ADVERSE EFFECT ON BANK PARENT OR ANY SUCH CONTROLLED
PERSON, OTHER THAN ANY ADVERSE LAW THAT APPLIES TO THE OWNERSHIP OF EQUITY
POSITIONS GENERALLY WITHOUT REGARD TO THE NATURE OF THE ISSUER’S BUSINESS (SUCH
AS SECTIONS 13 AND 16 OF THE EXCHANGE ACT) OR ANY ADVERSE LAW THAT APPLIES
SOLELY AS A RESULT OF THE BUSINESS, IDENTITY, PLACE OF BUSINESS OR JURISDICTION
OF ORGANIZATION OF THE HOLDER OF THE COMMON STOCK (SUCH AS THE BANK HOLDING
COMPANY ACT OF 1956, AS AMENDED).


 


(I)                                     OTHER THAN TEXTRON BUSINESS
CREDIT, INC., WHICH IS A “RHODE ISLAND FINANCIAL INSTITUTION,” AND TEXTRON
FINANCIAL CORPORATION, WHICH IS A “RHODE ISLAND BANK HOLDING COMPANY” BUT IS NOT
A BANK HOLDING COMPANY UNDER THE BANK HOLDING COMPANY ACT OF 1956, AS AMENDED,
COUNTERPARTY IS NOT AND DOES NOT CONTROL, DIRECTLY OR INDIRECTLY, A BANK OR BANK
HOLDING COMPANY OR OTHER FINANCIAL INSTITUTION REGULATED UNDER FEDERAL OR STATE
BANKING LAW.

 

10

--------------------------------------------------------------------------------



 


(J)                                     IT HAS RECEIVED, READ AND UNDERSTANDS
THE OTC OPTIONS RISK DISCLOSURE STATEMENT AND A COPY OF THE MOST RECENT
DISCLOSURE PAMPHLET PREPARED BY THE OPTIONS CLEARING CORPORATION ENTITLED
“CHARACTERISTICS AND RISKS OF STANDARDIZED OPTIONS”.  EACH PARTY ACKNOWLEDGES
AND AGREES TO BE BOUND BY THE CONDUCT RULES OF THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC. APPLICABLE TO TRANSACTIONS IN OPTIONS, AND FURTHER AGREES NOT TO
VIOLATE THE POSITION AND EXERCISE LIMITS SET FORTH THEREIN.


 


9.               OTHER PROVISIONS:


 


(A)                                  OPINIONS. COUNTERPARTY SHALL DELIVER TO
BANK AN OPINION OF COUNSEL (INCLUDING AN IN-HOUSE LAWYER OF COUNTERPARTY), DATED
AS OF THE TRADE DATE, WITH RESPECT TO THE MATTERS SET FORTH IN SECTIONS
8(A) THROUGH (C) OF THIS CONFIRMATION.


 


(B)                                 NO RELIANCE, ETC. EACH PARTY REPRESENTS THAT
(I) IT IS ENTERING INTO THE TRANSACTION EVIDENCED HEREBY AS PRINCIPAL (AND NOT
AS AGENT OR IN ANY OTHER CAPACITY); (II) NEITHER THE OTHER PARTY NOR ANY OF ITS
AGENTS ARE ACTING AS A FIDUCIARY FOR IT; (III) IT IS NOT RELYING UPON ANY
REPRESENTATIONS EXCEPT THOSE EXPRESSLY SET FORTH IN THE AGREEMENT OR THIS
CONFIRMATION; (IV) IT HAS NOT RELIED ON THE OTHER PARTY FOR ANY LEGAL,
REGULATORY, TAX, BUSINESS, INVESTMENT, FINANCIAL, AND ACCOUNTING ADVICE, AND IT
HAS MADE ITS OWN INVESTMENT, HEDGING, AND TRADING DECISIONS BASED UPON ITS OWN
JUDGMENT AND UPON ANY VIEW EXPRESSED BY THE OTHER PARTY OR ANY OF ITS AGENTS;
AND (V) IT IS ENTERING INTO THE TRANSACTION WITH A FULL UNDERSTANDING OF THE
TERMS, CONDITIONS AND RISKS THEREOF AND IT IS CAPABLE OF AND WILLING TO ASSUME
THOSE RISKS.


 


(C)                                  REPURCHASE NOTICES. COUNTERPARTY SHALL, ON
ANY DAY ON WHICH COUNTERPARTY EFFECTS ANY REPURCHASE OF SHARES, PROMPTLY GIVE
BANK A WRITTEN NOTICE OF SUCH REPURCHASE (A “REPURCHASE NOTICE”) ON SUCH DAY IF
FOLLOWING SUCH REPURCHASE, THE QUOTIENT OF (I) THE SUM OF (A) THE NUMBER OF
SHARES FOR THE TRANSACTION AND (B) THE AGGREGATE NUMBER OF SHARES UNDERLYING ANY
OTHER CONVERTIBLE BOND HEDGE TRANSACTIONS BETWEEN BANK AND COUNTERPARTY, IF ANY,
DIVIDED BY (II) THE NUMBER OF COUNTERPARTY’S OUTSTANDING SHARES (SUCH QUOTIENT
EXPRESSED AS A PERCENTAGE, THE “OPTION EQUITY PERCENTAGE”) WOULD BE (X) GREATER
THAN 9.0% OR (Y) 0.5% GREATER THAN THE OPTION EQUITY PERCENTAGE INCLUDED IN THE
IMMEDIATELY PRECEDING REPURCHASE NOTICE. COUNTERPARTY AGREES TO INDEMNIFY AND
HOLD HARMLESS BANK AND ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES, ADVISORS, AGENTS AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING LOSSES
RELATING TO BANK’S HEDGING ACTIVITIES AS A CONSEQUENCE OF BECOMING, OR OF THE
RISK OF BECOMING, A SECTION 16 “INSIDER”, INCLUDING WITHOUT LIMITATION, ANY
FORBEARANCE FROM HEDGING ACTIVITIES OR CESSATION OF HEDGING ACTIVITIES AND ANY
LOSSES IN CONNECTION THEREWITH WITH RESPECT TO THE TRANSACTION), CLAIMS,
DAMAGES, JUDGMENTS, LIABILITIES AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S
FEES), JOINT OR SEVERAL, WHICH AN INDEMNIFIED PERSON MAY BECOME SUBJECT TO, AS A
RESULT OF COUNTERPARTY’S FAILURE TO PROVIDE BANK WITH A REPURCHASE NOTICE ON THE
DAY AND IN THE MANNER SPECIFIED IN THIS PARAGRAPH, AND TO REIMBURSE, WITHIN 30
DAYS, UPON WRITTEN REQUEST, EACH OF SUCH INDEMNIFIED PERSONS FOR ANY REASONABLE
LEGAL OR OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING
FOR, PROVIDING TESTIMONY OR OTHER EVIDENCE IN CONNECTION WITH OR DEFENDING ANY
OF THE FOREGOING. IF ANY SUIT, ACTION, PROCEEDING (INCLUDING ANY GOVERNMENTAL OR
REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT OR ASSERTED AGAINST
THE INDEMNIFIED PERSON AS A RESULT OF COUNTERPARTY’S FAILURE TO PROVIDE BANK
WITH A REPURCHASE NOTICE IN ACCORDANCE WITH THIS PARAGRAPH, SUCH INDEMNIFIED
PERSON SHALL PROMPTLY NOTIFY COUNTERPARTY IN WRITING, AND COUNTERPARTY, UPON
REQUEST OF THE INDEMNIFIED PERSON, SHALL RETAIN COUNSEL REASONABLY SATISFACTORY
TO THE INDEMNIFIED PERSON TO REPRESENT THE INDEMNIFIED PERSON AND ANY OTHERS
COUNTERPARTY MAY DESIGNATE IN SUCH PROCEEDING AND SHALL PAY THE FEES AND
EXPENSES OF SUCH COUNSEL RELATED TO SUCH PROCEEDING. COUNTERPARTY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL JUDGMENT FOR
THE PLAINTIFF, COUNTERPARTY AGREES TO INDEMNIFY ANY INDEMNIFIED PERSON FROM AND
AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.
COUNTERPARTY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN RESPECT
OF

 

11

--------------------------------------------------------------------------------



 


WHICH ANY INDEMNIFIED PERSON IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD
HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT
INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PERSON FROM ALL LIABILITY
ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING ON TERMS REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PERSON. IF THE INDEMNIFICATION PROVIDED FOR IN
THIS PARAGRAPH IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR INSUFFICIENT IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN
COUNTERPARTY UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED
PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES.
THE REMEDIES PROVIDED FOR IN THIS PARAGRAPH ARE NOT EXCLUSIVE AND SHALL NOT
LIMIT ANY RIGHTS OR REMEDIES WHICH MAY OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED
PARTY AT LAW OR IN EQUITY. THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED
IN THIS PARAGRAPH SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THE TRANSACTION.


 


(D)                                 REGULATION M. COUNTERPARTY IS NOT ON THE
TRADE DATE ENGAGED IN A DISTRIBUTION, AS SUCH TERM IS USED IN REGULATION M UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OF ANY
SECURITIES OF COUNTERPARTY, OTHER THAN THE CONCURRENT DISTRIBUTIONS OF THE
CONVERTIBLE NOTES AND SHARES BEING MADE ON THE DATE HEREOF. COUNTERPARTY SHALL
NOT, UNTIL THE SECOND EXCHANGE BUSINESS DAY IMMEDIATELY FOLLOWING THE TRADE
DATE, ENGAGE IN ANY DISTRIBUTION OTHER THAN THOSE DESCRIBED IN THIS PARAGRAPH.


 


(E)                                  NO MANIPULATION. COUNTERPARTY IS NOT
ENTERING INTO THE TRANSACTION TO CREATE ACTUAL OR APPARENT TRADING ACTIVITY IN
THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR THE SHARES) OR
TO RAISE OR DEPRESS OR OTHERWISE MANIPULATE THE PRICE OF THE SHARES (OR ANY
SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR THE SHARES).


 


(F)                                    NUMBER OF REPURCHASED SHARES.
COUNTERPARTY REPRESENTS THAT IT COULD HAVE PURCHASED SHARES, IN AN AMOUNT EQUAL
TO THE PRODUCT OF THE NUMBER OF OPTIONS AND THE OPTION ENTITLEMENT, ON THE
EXCHANGE OR OTHERWISE, IN COMPLIANCE WITH APPLICABLE LAW, ITS ORGANIZATIONAL
DOCUMENTS AND ANY ORDERS, DECREES AND CONTRACTUAL AGREEMENTS BINDING UPON
COUNTERPARTY, ON THE TRADE DATE AND THE PREMIUM PAYMENT DATE.


 


(G)                                 BOARD AUTHORIZATION. EACH OF THE TRANSACTION
AND THE ISSUANCE OF THE CONVERTIBLE NOTES WAS APPROVED BY ITS BOARD OF DIRECTORS
AND PUBLICLY ANNOUNCED, SOLELY FOR THE PURPOSES STATED IN SUCH BOARD RESOLUTION
AND PUBLIC DISCLOSURE AND, PRIOR TO ANY EXERCISE OF OPTIONS HEREUNDER,
COUNTERPARTY’S BOARD OF DIRECTORS WILL HAVE DULY AUTHORIZED ANY REPURCHASE OF
SHARES PURSUANT TO THE TRANSACTION. COUNTERPARTY FURTHER REPRESENTS THAT THERE
IS NO INTERNAL POLICY, WHETHER WRITTEN OR ORAL, OF COUNTERPARTY THAT WOULD
PROHIBIT COUNTERPARTY FROM ENTERING INTO ANY ASPECT OF THE TRANSACTION,
INCLUDING, BUT NOT LIMITED TO, THE PURCHASES OF SHARES TO BE MADE PURSUANT
HERETO.


 


(H)                                 TRANSFER OR ASSIGNMENT. (I) COUNTERPARTY
SHALL HAVE THE RIGHT TO TRANSFER OR ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER
WITH RESPECT TO ALL, BUT NOT LESS THAN ALL, OF THE OPTIONS HEREUNDER (SUCH
OPTIONS, THE “TRANSFER OPTIONS”); PROVIDED THAT SUCH TRANSFER OR ASSIGNMENT
SHALL BE SUBJECT TO REASONABLE CONDITIONS THAT BANK MAY IMPOSE, INCLUDING BUT
NOT LIMITED, TO THE FOLLOWING CONDITIONS:


 

(A)          WITH RESPECT TO ANY TRANSFER OPTIONS, COUNTERPARTY SHALL NOT BE
RELEASED FROM ITS NOTICE AND INDEMNIFICATION OBLIGATIONS PURSUANT TO
SECTION 9(C) OR ANY OBLIGATIONS UNDER SECTION 9(R) OR 9(V) OF THIS CONFIRMATION;

 

(B)           ANY TRANSFER OPTIONS SHALL ONLY BE TRANSFERRED OR ASSIGNED TO A
THIRD PARTY THAT IS A U.S. PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED);

 

(C)           SUCH TRANSFER OR ASSIGNMENT SHALL BE EFFECTED ON TERMS, INCLUDING
ANY REASONABLE UNDERTAKINGS BY SUCH THIRD PARTY (INCLUDING, BUT NOT LIMITED TO,
AN UNDERTAKING WITH RESPECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS IN A
MANNER THAT, IN

 

12

--------------------------------------------------------------------------------


 

THE REASONABLE JUDGMENT OF BANK, WILL NOT EXPOSE BANK TO MATERIAL RISKS UNDER
APPLICABLE SECURITIES LAWS) AND EXECUTION OF ANY DOCUMENTATION AND DELIVERY OF
LEGAL OPINIONS WITH RESPECT TO SECURITIES LAWS AND OTHER MATTERS BY SUCH THIRD
PARTY AND COUNTERPARTY, AS ARE REQUESTED AND REASONABLY SATISFACTORY TO BANK;

 

(D)          BANK WILL NOT, AS A RESULT OF SUCH TRANSFER AND ASSIGNMENT, BE
REQUIRED TO PAY THE TRANSFEREE ON ANY PAYMENT DATE AN AMOUNT UNDER
SECTION 2(D)(I)(4) OF THE AGREEMENT GREATER THAN AN AMOUNT THAT BANK WOULD HAVE
BEEN REQUIRED TO PAY TO COUNTERPARTY IN THE ABSENCE OF SUCH TRANSFER AND
ASSIGNMENT;

 

(E)           AN EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT OR TERMINATION
EVENT WILL NOT OCCUR AS A RESULT OF SUCH TRANSFER AND ASSIGNMENT;

 

(F)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (B), COUNTERPARTY SHALL
CAUSE THE TRANSFEREE TO MAKE SUCH PAYEE TAX REPRESENTATIONS AND TO PROVIDE SUCH
TAX DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY BANK TO PERMIT BANK TO
DETERMINE THAT RESULTS DESCRIBED IN CLAUSES (D) AND (E) WILL NOT OCCUR UPON OR
AFTER SUCH TRANSFER AND ASSIGNMENT; AND

 

(G)           COUNTERPARTY SHALL BE RESPONSIBLE FOR ALL REASONABLE COSTS AND
EXPENSES, INCLUDING REASONABLE COUNSEL FEES, INCURRED BY BANK IN CONNECTION WITH
SUCH TRANSFER OR ASSIGNMENT.

 

(II)           BANK MAY TRANSFER OR ASSIGN WITHOUT ANY CONSENT OF COUNTERPARTY
ITS RIGHTS AND OBLIGATIONS HEREUNDER, IN WHOLE OR IN PART, TO ANY OF ITS
AFFILIATES WHOSE OBLIGATIONS HEREUNDER WOULD BE GUARANTEED BY THE GOLDMAN SACHS
GROUP, INC.; PROVIDED FURTHER THAT BANK MAY TRANSFER OR ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS OR OBLIGATIONS UNDER THE TRANSACTION WITHOUT CONSENT OF
COUNTERPARTY TO ANY THIRD PARTY WITH A RATING FOR ITS LONG TERM, UNSECURED AND
UNSUBORDINATED INDEBTEDNESS EQUAL TO OR BETTER THAN THE LESSER OF (1) THE CREDIT
RATING OF BANK AT THE TIME OF THE TRANSFER AND (2) A- BY STANDARD AND POOR’S
RATING GROUP, INC. OR ITS SUCCESSOR (“S&P”), OR A3 BY MOODY’S INVESTOR
SERVICE, INC. (“MOODY’S”) OR, IF EITHER S&P OR MOODY’S CEASES TO RATE SUCH DEBT,
AT LEAST AN EQUIVALENT RATING OR BETTER BY A SUBSTITUTE AGENCY RATING MUTUALLY
AGREED BY COUNTERPARTY AND BANK. IF AFTER BANK’S COMMERCIALLY REASONABLE
EFFORTS, BANK IS UNABLE TO EFFECT A TRANSFER OR ASSIGNMENT ON PRICING TERMS
REASONABLY ACCEPTABLE TO BANK AND WITHIN A TIME PERIOD REASONABLY ACCEPTABLE TO
BANK OF A SUFFICIENT NUMBER OF OPTIONS TO REDUCE (1) BANK GROUP’S “BENEFICIAL
OWNERSHIP” (WITHIN THE MEANING OF SECTION 13 OR SECTION 16 OF THE EXCHANGE ACT
AND RULES PROMULGATED THEREUNDER) TO 7.5% OF COUNTERPARTY’S OUTSTANDING SHARES
OR LESS, (2) THE OPTION EQUITY PERCENTAGE TO 14.5% OR LESS, AND (3) THE SHARE
AMOUNT TO THE POST-EFFECTIVE LIMIT (IF ANY APPLIES) OR LESS, BANK MAY DESIGNATE
ANY EXCHANGE BUSINESS DAY AS AN EARLY TERMINATION DATE WITH RESPECT TO A PORTION
(THE “TERMINATED PORTION”) OF THE TRANSACTION, SUCH THAT (1) BANK GROUP’S
“BENEFICIAL OWNERSHIP” FOLLOWING SUCH PARTIAL TERMINATION WILL BE EQUAL TO OR
LESS THAN 7.5%, (2) THE OPTION EQUITY PERCENTAGE FOLLOWING SUCH PARTIAL
TERMINATION WILL BE EQUAL TO OR LESS THAN 14.5%, AND (3) THE SHARE AMOUNT
FOLLOWING SUCH PARTIAL TERMINATION WILL BE EQUAL TO OR LESS THAN SUCH
POST-EFFECTIVE LIMIT. IN THE EVENT THAT BANK SO DESIGNATES AN EARLY TERMINATION
DATE WITH RESPECT TO A PORTION OF THE TRANSACTION, A PAYMENT SHALL BE MADE
PURSUANT TO SECTION 6 OF THE AGREEMENT AS IF (1) AN EARLY TERMINATION DATE HAD
BEEN DESIGNATED IN RESPECT OF A TRANSACTION HAVING TERMS IDENTICAL TO THE
TRANSACTION AND A NUMBER OF OPTIONS EQUAL TO THE TERMINATED PORTION,
(2) COUNTERPARTY SHALL BE THE SOLE AFFECTED PARTY WITH RESPECT TO SUCH PARTIAL
TERMINATION AND (3) SUCH TRANSACTION SHALL BE THE ONLY TERMINATED TRANSACTION
(AND, FOR THE AVOIDANCE OF DOUBT, THE PROVISIONS OF PARAGRAPH 9(O) SHALL APPLY
TO ANY AMOUNT THAT IS PAYABLE BY BANK TO COUNTERPARTY PURSUANT TO THIS
SENTENCE).  “BANK GROUP” MEANS BANK AND EACH BUSINESS UNIT OF ITS AFFILIATES
SUBJECT TO AGGREGATION WITH BANK UNDER SECTION 13 OR SECTION 16 OF THE

 

13

--------------------------------------------------------------------------------


 

EXCHANGE ACT AND RULES PROMULGATED THEREUNDER.  THE “SHARE AMOUNT” AS OF ANY DAY
IS THE NUMBER OF SHARES THAT BANK AND ANY PERSON WHOSE OWNERSHIP POSITION WOULD
BE AGGREGATED WITH THAT OF BANK (BANK OR ANY SUCH PERSON, A “BANK PERSON”) UNDER
ANY LAW, RULE, REGULATION OR REGULATORY ORDER THAT FOR ANY REASON BECOMES
APPLICABLE TO OWNERSHIP OF SHARES AFTER THE TRADE DATE (“APPLICABLE LAWS”),
OWNS, BENEFICIALLY OWNS, CONSTRUCTIVELY OWNS, CONTROLS, HOLDS THE POWER TO VOTE
OR OTHERWISE MEETS A RELEVANT DEFINITION OF OWNERSHIP OF UNDER THE APPLICABLE
LAWS, AS DETERMINED BY BANK IN ITS REASONABLE DISCRETION. THE “POST-EFFECTIVE
LIMIT” MEANS (X) THE MINIMUM NUMBER OF SHARES THAT WOULD GIVE RISE TO REPORTING
OR REGISTRATION OBLIGATIONS OR OTHER REQUIREMENTS (INCLUDING OBTAINING PRIOR
APPROVAL FROM ANY PERSON OR ENTITY) OF A BANK PERSON, OR WOULD RESULT IN AN
ADVERSE EFFECT ON A BANK PERSON, UNDER THE APPLICABLE LAWS, AS DETERMINED BY
BANK IN ITS REASONABLE DISCRETION, MINUS (Y) 1% OF THE NUMBER OF SHARES
OUTSTANDING.  IF AT ANY TIME BANK DETERMINES, IN ITS REASONABLE OPINION BASED
UPON ADVICE OF COUNSEL, THAT AS A RESULT OF COUNTERPARTY’S DIRECT OR INDIRECT
INTEREST IN, OR DIRECT OR INDIRECT CONTROL OF, EITHER TEXTRON BUSINESS
CREDIT, INC. OR TEXTRON FINANCIAL CORPORATION, ANY STATE OR FEDERAL LAWS ARE OR
HAVE BECOME APPLICABLE TO BANK’S OWNERSHIP OF SHARES, THEN THE POST-EFFECTIVE
LIMIT AND THE SHARE AMOUNT SHALL BE DETERMINED AS SET FORTH ABOVE IN THE
DEFINITIONS OF THOSE TERMS, IRRESPECTIVE OF WHETHER OR NOT SUCH LAWS HAVE BEEN
APPLICABLE TO OWNERSHIP OF SHARES ON OR PRIOR TO THE TRADE DATE.

 


(I)                                     STAGGERED SETTLEMENT. IF UPON ADVICE OF
COUNSEL WITH RESPECT TO APPLICABLE LEGAL AND REGULATORY REQUIREMENTS, INCLUDING
ANY REQUIREMENTS RELATING TO BANK’S HEDGING ACTIVITIES HEREUNDER, OR DUE TO
INABILITY TO BORROW SHARES TO DELIVER TO COUNTERPARTY AT A RATE OF BORROWING
LESS THAN 35 BASIS POINTS, BANK REASONABLY DETERMINES THAT IT WOULD NOT BE
PRACTICABLE OR ADVISABLE TO DELIVER, OR TO ACQUIRE SHARES TO DELIVER, ANY OR ALL
OF THE SHARES TO BE DELIVERED BY BANK ON THE SETTLEMENT DATE FOR THE
TRANSACTION, BANK MAY, BY NOTICE TO COUNTERPARTY ON OR PRIOR TO ANY SETTLEMENT
DATE (A “NOMINAL SETTLEMENT DATE”), ELECT TO DELIVER THE SHARES ON TWO OR MORE
DATES (EACH, A “STAGGERED SETTLEMENT DATE”) AS FOLLOWS:


 


(A)                                  IN SUCH NOTICE, BANK WILL SPECIFY TO
COUNTERPARTY THE RELATED STAGGERED SETTLEMENT DATES, WHICH BANK SHALL CHOOSE IN
A COMMERCIALLY REASONABLE MANNER, (THE FIRST OF WHICH WILL BE SUCH NOMINAL
SETTLEMENT DATE AND THE LAST OF WHICH WILL BE NO LATER THAN THE TWENTIETH (20TH)
EXCHANGE BUSINESS DAY FOLLOWING SUCH NOMINAL SETTLEMENT DATE) AND THE NUMBER OF
SHARES THAT IT WILL DELIVER ON EACH STAGGERED SETTLEMENT DATE ON A PAYMENT
VERSUS DELIVERY BASIS;


 


(B)                                 THE AGGREGATE NUMBER OF SHARES THAT BANK
WILL DELIVER TO COUNTERPARTY HEREUNDER ON ALL SUCH STAGGERED SETTLEMENT DATES
WILL EQUAL THE NUMBER OF SHARES THAT BANK WOULD OTHERWISE BE REQUIRED TO DELIVER
ON SUCH NOMINAL SETTLEMENT DATE; AND


 


(C)                                  IF THE PHYSICAL SETTLEMENT TERMS, THE LOW
CASH COMBINATION SETTLEMENT TERMS OR THE HIGH CASH COMBINATION SETTLEMENT TERMS
SET FORTH ABOVE WERE TO APPLY ON THE NOMINAL SETTLEMENT DATE, THEN THE PHYSICAL
SETTLEMENT TERMS, THE LOW CASH COMBINATION SETTLEMENT TERMS OR THE HIGH CASH
COMBINATION SETTLEMENT TERMS, AS THE CASE MAY BE, WILL APPLY ON EACH STAGGERED
SETTLEMENT DATE, EXCEPT THAT THE SHARES WILL BE ALLOCATED AMONG SUCH STAGGERED
SETTLEMENT DATES AS SPECIFIED BY BANK IN THE NOTICE REFERRED TO IN CLAUSE
(A) ABOVE.


 


(J)                                     DAMAGES. NEITHER PARTY SHALL BE LIABLE
UNDER SECTION 6.10 OF THE EQUITY DEFINITIONS FOR SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY THEREOF, EXCEPT AS
SPECIFICALLY SET FORTH OTHERWISE HEREIN.


 


(K)                                  EARLY UNWIND. IN THE EVENT THE SALE OF
CONVERTIBLE NOTES IS NOT CONSUMMATED WITH THE UNDERWRITERS FOR ANY REASON OR
COUNTERPARTY FAILS TO DELIVER TO BANK OPINIONS OF COUNSEL TO COUNTERPARTY AS
REQUIRED PURSUANT TO SECTION 9(A) BY THE CLOSE OF BUSINESS IN NEW YORK ON MAY 5,

 

14

--------------------------------------------------------------------------------



 


2009 OR SUCH LATER DATE AS AGREED UPON BY THE PARTIES (MAY 5, 2009 OR SUCH LATER
DATE THE “EARLY UNWIND DATE”), THE TRANSACTION SHALL AUTOMATICALLY TERMINATE
(THE “EARLY UNWIND”), ON THE EARLY UNWIND DATE AND (I) THE TRANSACTION AND ALL
OF THE RESPECTIVE RIGHTS AND OBLIGATIONS OF BANK AND COUNTERPARTY UNDER THE
TRANSACTION SHALL BE CANCELLED AND TERMINATED AND (II) EACH PARTY SHALL BE
RELEASED AND DISCHARGED BY THE OTHER PARTY FROM AND AGREES NOT TO MAKE ANY CLAIM
AGAINST THE OTHER PARTY WITH RESPECT TO ANY OBLIGATIONS OR LIABILITIES OF THE
OTHER PARTY ARISING OUT OF AND TO BE PERFORMED IN CONNECTION WITH THE
TRANSACTION EITHER PRIOR TO OR AFTER THE EARLY UNWIND DATE; PROVIDED THAT, OTHER
THAN TO THE EXTENT THE EARLY UNWIND DATE OCCURRED AS A RESULT OF THE BREACH OF
THE UNDERWRITING AGREEMENT BY THE UNDERWRITERS, COUNTERPARTY SHALL REIMBURSE
BANK, IN CASH OR SHARES, FOR ANY COSTS OR EXPENSES (INCLUDING MARKET LOSSES)
RELATING TO THE UNWINDING OF ITS OR ITS AFFILIATE’S HEDGING ACTIVITIES IN
CONNECTION WITH THE TRANSACTION (INCLUDING ANY LOSS OR COST INCURRED AS A RESULT
OF ITS TERMINATING, LIQUIDATING, OBTAINING OR REESTABLISHING ANY HEDGE OR
RELATED TRADING POSITION). BANK SHALL NOTIFY COUNTERPARTY OF SUCH AMOUNT AND
COUNTERPARTY SHALL PAY SUCH AMOUNT IN IMMEDIATELY AVAILABLE FUNDS OR DELIVER
SHARES ON THE EARLY UNWIND DATE. BANK AND COUNTERPARTY REPRESENT AND ACKNOWLEDGE
TO THE OTHER THAT, SUBJECT TO THE PROVISO INCLUDED IN THIS PARAGRAPH, UPON AN
EARLY UNWIND, ALL OBLIGATIONS WITH RESPECT TO THE TRANSACTION SHALL BE DEEMED
FULLY AND FINALLY DISCHARGED.


 


(L)                                     RESERVED.


 


(M)                               ADDITIONAL PROVISIONS.


 

(I)            SECTION 9.6(A)(II) OF THE EQUITY DEFINITIONS IS HEREBY AMENDED BY
(1) DELETING FROM THE THIRD LINE THEREOF THE WORD “OR” AFTER THE WORD “OFFICIAL”
AND INSERTING A COMMA THEREFOR, AND (2) DELETING THE PERIOD AT THE END OF
SUBSECTION (II) THEREOF AND INSERTING THE FOLLOWING WORDS THEREFOR “ OR (C) AT
BANK’S OPTION, THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
SECTION 5(A)(VII) (1) THROUGH (9) OF THE AGREEMENT WITH RESPECT TO THAT ISSUER.”

 

(II)           NOTWITHSTANDING SECTION 9.7 OF THE EQUITY DEFINITIONS, EVERYTHING
IN THE FIRST PARAGRAPH OF SECTION 9.7(B) OF THE EQUITY DEFINITIONS AFTER THE
WORDS “CALCULATION AGENT” IN THE THIRD LINE THROUGH THE REMAINDER OF SUCH
SECTION 9.7 SHALL BE DELETED AND REPLACED WITH THE FOLLOWING:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Counterparty of an option with terms that would preserve for
Counterparty the economic equivalent of any payment or delivery (assuming
satisfaction of each applicable condition precedent) by the parties in respect
of the relevant Transaction that would have been required after that date but
for the occurrence of the Option Value Event.”

 

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS CONFIRMATION, IF
ANY OF THE FOLLOWING EVENTS OCCURS, (1) BANK SHALL HAVE THE RIGHT TO DESIGNATE
SUCH AN EVENT AN ADDITIONAL TERMINATION EVENT AND DESIGNATE AN EARLY TERMINATION
DATE PURSUANT TO SECTION 6(B) OF THE AGREEMENT, AND (2) COUNTERPARTY SHALL BE
DEEMED THE SOLE AFFECTED PARTY AND THE TRANSACTION SHALL BE DEEMED THE SOLE
AFFECTED TRANSACTION:

 

(A)                                  AT ANY TIME DURING THE PERIOD FROM AND
INCLUDING THE TRADE DATE, TO AND INCLUDING THE EXPIRATION DATE, THE SHARES CEASE
TO BE LISTED OR QUOTED ON THE EXCHANGE FOR ANY REASON (OTHER THAN A MERGER EVENT
AS A RESULT OF WHICH THE SHARES OF COMMON STOCK UNDERLYING THE OPTIONS ARE
LISTED OR QUOTED ON THE NEW YORK STOCK EXCHANGE, THE NASDAQ GLOBAL MARKET OR THE
NASDAQ GLOBAL SELECT MARKET (OR THEIR RESPECTIVE SUCCESSORS) (EACH, A “SUCCESSOR
EXCHANGE”)) AND ARE NOT IMMEDIATELY RE-LISTED OR QUOTED AS OF THE DATE OF SUCH
DE-LISTING ON A SUCCESSOR EXCHANGE.

 

15

--------------------------------------------------------------------------------


 

(B)                                 COUNTERPARTY AMENDS, MODIFIES, SUPPLEMENTS
OR WAIVES ANY TERM OF THE INDENTURE OR THE CONVERTIBLE NOTES GOVERNING THE
PRINCIPAL AMOUNT, COUPON, MATURITY, REPURCHASE OBLIGATION OF COUNTERPARTY,
REDEMPTION RIGHT OF COUNTERPARTY, ANY TERM RELATING TO CONVERSION OF THE
CONVERTIBLE NOTES (INCLUDING CHANGES TO THE CONVERSION PRICE, CONVERSION
SETTLEMENT DATES OR CONVERSION CONDITIONS), OR ANY TERM THAT WOULD REQUIRE
CONSENT OF THE HOLDERS OF NOT LESS THAN 100% OF THE PRINCIPAL AMOUNT OF THE
CONVERTIBLE NOTES TO AMEND, IN EACH CASE WITHOUT THE PRIOR CONSENT OF BANK.

 

(C)                                  ON OR AFTER THE TRADE DATE, A CHANGE IN LAW
(AS DEFINED IN THE 2002 EQUITY DERIVATIVES DEFINITIONS AS PUBLISHED BY ISDA (THE
“2002 DEFINITIONS”), WITH ANY REFERENCE IN SUCH DEFINITION TO “SHARES” BEING
REPLACED WITH REFERENCES TO “HEDGE POSITION(S)” AND WITHOUT REGARD TO CLAUSE
(Y) OF SUCH DEFINITION) SHALL HAVE OCCURRED.

 

(IV)                              NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS CONFIRMATION, THE GIVING OF ANY NOTICE OF EXERCISE SHALL CONSTITUTE AN
ADDITIONAL TERMINATION EVENT HEREUNDER WITH RESPECT TO THE NUMBER, IF ANY, OF
EXERCISABLE OPTIONS SPECIFIED IN SUCH NOTICE OF EXERCISE AS CORRESPONDING TO A
CONVERSION OF RELEVANT CONVERTIBLE NOTES IN COMPLIANCE WITH SECTION 9.03 OF THE
SUPPLEMENTAL INDENTURE. UPON RECEIPT OF ANY SUCH NOTICE, BANK SHALL DESIGNATE AN
EXCHANGE BUSINESS DAY AS AN EARLY TERMINATION DATE (SUCH DAY TO OCCUR AS CLOSE
AS PRACTICABLE, IN BANK’S COMMERCIALLY REASONABLE JUDGMENT, TO THE SETTLEMENT
DATE OF THE RELEVANT CONVERTIBLE NOTES), WITH RESPECT TO THE PORTION OF THE
TRANSACTION CORRESPONDING TO NUMBER OF SUCH EXERCISABLE OPTIONS SO SPECIFIED. IN
LIEU OF THE PROVISIONS OF “DELIVERY OBLIGATION”, ANY PAYMENT AND/OR DELIVERY
HEREUNDER WITH RESPECT TO SUCH CONVERSION SHALL BE CALCULATED PURSUANT TO
SECTION 6 OF THE AGREEMENT; WHERE, FOR THE PURPOSES OF SUCH CALCULATION,
(A) COUNTERPARTY SHALL BE THE SOLE AFFECTED PARTY WITH RESPECT TO SUCH
ADDITIONAL TERMINATION EVENT, (B) BANK SHALL BE THE PARTY ENTITLED TO DESIGNATE
AN EARLY TERMINATION DATE PURSUANT TO SECTION 6(B) OF THE AGREEMENT; AND (C) FOR
THE AVOIDANCE OF DOUBT, IN DETERMINING THE AMOUNT PAYABLE PURSUANT TO SECTION 6
OF THE AGREEMENT, THE CALCULATION AGENT (I) SHALL TAKE INTO ACCOUNT THE TIME
VALUE OF THE TRANSACTION WITH RESPECT TO THE EXPIRATION DATE AND (II) SHALL NOT
TAKE INTO ACCOUNT ANY ADJUSTMENTS TO THE OPTION ENTITLEMENT THAT RESULT FROM
CORRESPONDING ADJUSTMENTS TO THE CONVERSION RATE PURSUANT TO SECTION 9.03 OF THE
SUPPLEMENTAL INDENTURE; PROVIDED FURTHER THAT (A) IN CASE OF A PARTIAL
TERMINATION, AN EARLY TERMINATION DATE SHALL BE DESIGNATED IN RESPECT OF A
TRANSACTION HAVING TERMS IDENTICAL TO THE TRANSACTION AND A NUMBER OF OPTIONS
EQUAL TO THE TERMINATED PORTION AND SUCH TRANSACTION SHALL BE THE ONLY
TERMINATED TRANSACTION; (B) ANY AMOUNT PAYABLE BY BANK TO COUNTERPARTY SHALL BE
SATISFIED SOLELY BY DELIVERY BY BANK TO COUNTERPARTY OF A NUMBER OF SHARES AND
CASH IN LIEU OF A FRACTIONAL SHARE EQUAL TO SUCH AMOUNT CALCULATED PURSUANT TO
SECTION 6 DIVIDED BY A PRICE PER SHARE DETERMINED BY THE CALCULATION AGENT; AND
(C) THE NUMBER OF SHARES DELIVERABLE IN RESPECT OF SUCH EARLY TERMINATION BY
BANK TO COUNTERPARTY SHALL NOT BE GREATER THAN THE PRODUCT OF (X) THE APPLICABLE
PERCENTAGE AND (Y) THE EXCESS OF (A) THE TOTAL NUMBER OF SHARES UNDERLYING THE
CORRESPONDING RELEVANT CONVERTIBLE NOTES (INCLUDING THE NUMBER OF ADDITIONAL
SHARES (AS DEFINED IN THE SUPPLEMENTAL INDENTURE) RESULTING FROM ANY ADJUSTMENT
SET FORTH IN SECTION 9.03 OF THE SUPPLEMENTAL INDENTURE) OVER (B) THE NUMBER OF
SHARES EQUAL IN VALUE TO THE AGGREGATE PRINCIPAL AMOUNT OF THE CORRESPONDING
RELEVANT CONVERTIBLE NOTES, AS DETERMINED BY THE CALCULATION AGENT IN ITS SOLE
REASONABLE DISCRETION.

 

(vi)                              For the avoidance of doubt, in determining the
Close-out Amount pursuant to Section 6(e) of the Agreement, the Determining
Party shall act in good faith and a commercially reasonable manner, and, upon
request, the Determining Party shall provide to the other party a statement
showing in reasonable detail, such calculations (including any quotations,
market data or information from internal sources used in making such

 

16

--------------------------------------------------------------------------------


 

calculation); provided that the Determining Party shall not be obligated to
disclose any proprietary model used for such calculation.

 


(N)                                 NO COLLATERAL OR SETOFF.  NOTWITHSTANDING
ANY PROVISION OF THE AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE PARTIES TO THE
CONTRARY, THE OBLIGATIONS OF THE COUNTERPARTY HEREUNDER ARE NOT SECURED BY ANY
COLLATERAL. EACH PARTY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO SET-OFF DELIVERY
OR PAYMENT OBLIGATIONS IT OWES TO THE OTHER PARTY UNDER THE TRANSACTION AGAINST
ANY DELIVERY OR PAYMENT OBLIGATIONS OWED TO IT BY THE OTHER PARTY, WHETHER
ARISING UNDER THE AGREEMENT, UNDER ANY OTHER AGREEMENT BETWEEN PARTIES HERETO,
BY OPERATION OF LAW OR OTHERWISE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE EQUITY DEFINITIONS, COUNTERPARTY SHALL HAVE NO OBLIGATION TO MAKE ANY
DELIVERY OR PAYMENT TO BANK (I) PURSUANT TO SECTION 9.7 OF THE EQUITY
DEFINITIONS OR (II) PURSUANT TO SECTION 6(D)(II) OF THE AGREEMENT.


 


(O)                                 ALTERNATIVE CALCULATIONS AND PAYMENT ON
EARLY TERMINATION AND ON CERTAIN EXTRAORDINARY EVENTS. IF IN RESPECT OF THE
TRANSACTION, AN AMOUNT IS PAYABLE BY BANK TO COUNTERPARTY (I) PURSUANT TO
SECTION 9.7 OF THE EQUITY DEFINITIONS OR (II) PURSUANT TO SECTIONS 6(D) AND
6(E) OF THE AGREEMENT (A “PAYMENT OBLIGATION”), COUNTERPARTY MAY REQUEST BANK TO
SATISFY ANY SUCH PAYMENT OBLIGATION BY THE SHARE TERMINATION ALTERNATIVE (AS
DEFINED BELOW) (EXCEPT THAT COUNTERPARTY SHALL NOT MAKE SUCH AN ELECTION IN A
MERGER EVENT, IN WHICH THE CONSIDERATION TO BE PAID TO HOLDERS OF SHARES
CONSISTS SOLELY OF CASH, OR AN EVENT OF DEFAULT IN WHICH COUNTERPARTY IS THE
DEFAULTING PARTY OR A TERMINATION EVENT IN WHICH COUNTERPARTY IS THE AFFECTED
PARTY, OTHER THAN AN EVENT OF DEFAULT OF THE TYPE DESCRIBED IN
SECTION 5(A)(III), (V), (VI), (VII) OR (VIII) OF THE AGREEMENT OR A TERMINATION
EVENT OF THE TYPE DESCRIBED IN SECTION 5(B) OF THE AGREEMENT IN EACH CASE THAT
RESULTED FROM AN EVENT OR EVENTS OUTSIDE COUNTERPARTY’S CONTROL) AND SHALL GIVE
IRREVOCABLE TELEPHONIC NOTICE TO BANK, CONFIRMED IN WRITING WITHIN ONE CURRENCY
BUSINESS DAY, NO LATER THAN 12:00 P.M. NEW YORK LOCAL TIME ON THE MERGER DATE OR
THE EARLY TERMINATION DATE, AS APPLICABLE; PROVIDED THAT IF COUNTERPARTY DOES
NOT VALIDLY REQUEST BANK TO SATISFY ITS PAYMENT OBLIGATION BY THE SHARE
TERMINATION ALTERNATIVE, BANK SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
SATISFY ITS PAYMENT OBLIGATION BY THE SHARE TERMINATION ALTERNATIVE,
NOTWITHSTANDING COUNTERPARTY’S ELECTION TO THE CONTRARY.

 

Share Termination Alternative:

 

Applicable and means that Bank shall deliver to Counterparty the Share
Termination Delivery Property on the date when the Payment Obligation would
otherwise be due pursuant to Section 9.7 of the Equity Definitions or
Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Bank of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Bank at the time of notification of

 

17

--------------------------------------------------------------------------------


 

 

 

the Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.

 

 

 

Share Termination Delivery Unit:

 

One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 6.6,
6.7, 6.8, 6.9 and 6.10 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.


 


(P)                                 GOVERNING LAW; EXCLUSIVE JURISDICTION. FOR
THE AGREEMENT AND THIS CONFIRMATION, NEW YORK LAW (WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE TO THE EXTENT INCONSISTENT WITH CHOICE OF NEW YORK LAW). 
SECTION 13(B) OF THE AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORDS
“NON-EXCLUSIVE” IN SECTION 13(B)(I)(2) AND REPLACING THEM WITH THE WORD
“EXCLUSIVE”, AND (II)  INSERTING AFTER THE WORD “LAW” IN SECTION 13(B)(III) THE
WORDS “AND SUBJECT TO SECTION 13(B)(I)(2)”.


 


(Q)                                 WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE
TRANSACTION. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF EITHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED TO ENTER INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS PROVIDED HEREIN.


 


(R)                                    REGISTRATION. COUNTERPARTY HEREBY AGREES
THAT IF, IN THE GOOD FAITH REASONABLE JUDGMENT OF BANK, THE SHARES (“HEDGE
SHARES”) ACQUIRED BY BANK FOR THE PURPOSE OF HEDGING ITS OBLIGATIONS PURSUANT TO
THE TRANSACTION CANNOT BE SOLD IN THE PUBLIC MARKET BY BANK WITHOUT REGISTRATION
UNDER THE SECURITIES ACT, COUNTERPARTY SHALL, AT ITS ELECTION, EITHER (I) IN
ORDER TO ALLOW BANK TO SELL THE HEDGE SHARES IN A REGISTERED OFFERING, MAKE
AVAILABLE TO BANK AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND ENTER INTO AN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO BANK,
SUBSTANTIALLY IN THE FORM OF AN UNDERWRITING AGREEMENT FOR A REGISTERED
SECONDARY OFFERING; PROVIDED HOWEVER, THAT IF BANK, IN ITS SOLE REASONABLE
DISCRETION, IS NOT SATISFIED WITH ACCESS TO DUE DILIGENCE MATERIALS, THE RESULTS
OF ITS DUE DILIGENCE INVESTIGATION, OR THE PROCEDURES AND DOCUMENTATION FOR THE
REGISTERED OFFERING REFERRED TO ABOVE, THEN CLAUSE (II) OR CLAUSE (III) OF THIS
PARAGRAPH SHALL APPLY AT THE ELECTION OF COUNTERPARTY, (II) IN ORDER TO ALLOW
BANK TO SELL THE HEDGE SHARES IN A PRIVATE PLACEMENT, ENTER INTO A PRIVATE
PLACEMENT AGREEMENT SUBSTANTIALLY SIMILAR TO PRIVATE PLACEMENT PURCHASE
AGREEMENTS CUSTOMARY FOR PRIVATE PLACEMENTS OF EQUITY SECURITIES OF SIMILAR
SIZE, IN FORM AND SUBSTANCE SATISFACTORY TO BANK (IN WHICH CASE, THE CALCULATION
AGENT SHALL MAKE ANY ADJUSTMENTS TO THE TERMS OF THE TRANSACTION WHICH ARE
NECESSARY, IN ITS REASONABLE

 

18

--------------------------------------------------------------------------------



 


JUDGMENT, TO COMPENSATE BANK FOR ANY DISCOUNT FROM THE PUBLIC MARKET PRICE OF
THE SHARES INCURRED ON THE SALE OF HEDGE SHARES IN A PRIVATE PLACEMENT), OR
(III) PURCHASE THE HEDGE SHARES FROM BANK AT THE LAST REPORTED SALE PRICE ON
SUCH TRADING DAYS, AND IN THE AMOUNTS, REQUESTED BY BANK.


 


(S)                                  TAX DISCLOSURE. EFFECTIVE FROM THE DATE OF
COMMENCEMENT OF DISCUSSIONS CONCERNING THE TRANSACTION, COUNTERPARTY AND EACH OF
ITS EMPLOYEES, REPRESENTATIVES, OR OTHER AGENTS MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
THE TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO COUNTERPARTY RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE.


 


(T)                                    STATUS OF CLAIMS IN BANKRUPTCY. BANK
ACKNOWLEDGES AND AGREES THAT THIS CONFIRMATION IS NOT INTENDED TO CONVEY TO BANK
RIGHTS WITH RESPECT TO THE TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON
STOCKHOLDERS OF COUNTERPARTY IN ANY U.S. BANKRUPTCY PROCEEDINGS OF COUNTERPARTY;
PROVIDED THAT NOTHING HEREIN SHALL LIMIT OR SHALL BE DEEMED TO LIMIT BANK’S
RIGHT TO PURSUE REMEDIES IN THE EVENT OF A BREACH BY COUNTERPARTY OF ITS
OBLIGATIONS AND AGREEMENTS WITH RESPECT TO THE TRANSACTION; PROVIDED, FURTHER,
THAT NOTHING HEREIN SHALL LIMIT OR SHALL BE DEEMED TO LIMIT BANK’S RIGHTS IN
RESPECT OF ANY TRANSACTIONS OTHER THAN THE TRANSACTION.


 


(U)                                 SECURITIES CONTRACT; SWAP AGREEMENT. THE
PARTIES HERETO INTEND FOR:  (A) THE TRANSACTION TO BE A “SECURITIES CONTRACT”
AND A “SWAP AGREEMENT” AND THE AGREEMENT TO BE A “MASTER NETTING AGREEMENT”, IN
EACH CASE AS DEFINED IN THE BANKRUPTCY CODE (TITLE 11 OF THE UNITED STATES CODE)
(THE “BANKRUPTCY CODE”), AND THE PARTIES HERETO TO BE ENTITLED TO THE
PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(7),
362(B)(27), 362(O), 546(E), 546(G), 546(J), 548(D)(2), 555, 560 AND 561 OF THE
BANKRUPTCY CODE; (B) A PARTY’S RIGHT TO LIQUIDATE THE TRANSACTION AND TO
EXERCISE ANY OTHER REMEDIES UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
TERMINATION EVENT UNDER THE AGREEMENT WITH RESPECT TO THE OTHER PARTY OR ANY
EXTRAORDINARY EVENT THAT RESULTS IN THE TERMINATION OR CANCELLATION OF ANY
TRANSACTION TO CONSTITUTE A “CONTRACTUAL RIGHT” AS DESCRIBED IN THE BANKRUPTCY
CODE; AND (C) EACH PAYMENT AND DELIVERY OF CASH, SECURITIES OR OTHER PROPERTY
HEREUNDER TO CONSTITUTE A “MARGIN PAYMENT” OR “SETTLEMENT PAYMENT” AND A
“TRANSFER” AS DEFINED IN THE BANKRUPTCY CODE.


 


(V)                                 ADDITIONAL PROVISIONS. COUNTERPARTY
COVENANTS AND AGREES THAT, AS PROMPTLY AS PRACTICABLE FOLLOWING THE PUBLIC
ANNOUNCEMENT OF ANY CONSOLIDATION, MERGER AND BINDING SHARE EXCHANGE TO WHICH
COUNTERPARTY IS A PARTY, OR ANY SALE OF ALL OR SUBSTANTIALLY ALL OF
COUNTERPARTY’S ASSETS, IN EACH CASE PURSUANT TO WHICH THE SHARES WILL BE
CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY, COUNTERPARTY SHALL NOTIFY
BANK IN WRITING OF THE TYPES AND AMOUNTS OF CONSIDERATION THAT HOLDERS OF SHARES
HAVE ELECTED TO RECEIVE UPON CONSUMMATION OF SUCH TRANSACTION OR EVENT (THE DATE
OF SUCH NOTIFICATION, THE “CONSIDERATION NOTIFICATION DATE”); PROVIDED THAT IN
NO EVENT SHALL THE CONSIDERATION NOTIFICATION DATE BE LATER THAN THE DATE ON
WHICH SUCH TRANSACTION OR EVENT IS CONSUMMATED.


 


(W)                               PRIVATE PLACEMENT PROCEDURES. IF, IN THE
REASONABLE OPINION OF BANK BASED UPON ADVICE OF COUNSEL, FOLLOWING ANY DELIVERY
OF SHARES TO BANK PURSUANT TO SECTION 9(K) “ EARLY UNWIND”, SUCH SHARES WOULD BE
IN THE HANDS OF BANK SUBJECT TO ANY APPLICABLE RESTRICTIONS WITH RESPECT TO ANY
REGISTRATION OR QUALIFICATION REQUIREMENT OR PROSPECTUS DELIVERY REQUIREMENT FOR
SUCH SHARES PURSUANT TO ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW
(INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT ARISING UNDER SECTION 5 OF
THE SECURITIES ACT AS A RESULT OF SUCH SHARES BEING “RESTRICTED SECURITIES”, AS
SUCH TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT, OR AS A RESULT OF THE
SALE OF SUCH SHARES OR SHARE TERMINATION DELIVERY PROPERTY BEING SUBJECT TO
PARAGRAPH (C) OF RULE 145 UNDER THE SECURITIES ACT) (SUCH SHARES, “RESTRICTED
SHARES”), THEN DELIVERY OF SUCH RESTRICTED SHARES SHALL BE EFFECTED PURSUANT TO
CLAUSE (I) BELOW.


 

(I)                                     DELIVERY OF RESTRICTED SHARES BY
COUNTERPARTY SHALL BE EFFECTED IN CUSTOMARY PRIVATE PLACEMENT PROCEDURES WITH
RESPECT TO SUCH RESTRICTED SHARES OF SIMILAR SIZE IN FORM AND

 

19

--------------------------------------------------------------------------------


 

SUBSTANCE REASONABLY ACCEPTABLE TO BANK (A “PRIVATE PLACEMENT SETTLEMENT”). THE
PRIVATE PLACEMENT SETTLEMENT OF SUCH RESTRICTED SHARES SHALL INCLUDE CUSTOMARY
REPRESENTATIONS, COVENANTS, BLUE SKY AND OTHER GOVERNMENTAL FILINGS AND/OR
REGISTRATIONS, INDEMNITIES TO BANK, DUE DILIGENCE RIGHTS (FOR BANK OR ANY
DESIGNATED BUYER OF THE RESTRICTED SHARES BY BANK), OPINIONS AND CERTIFICATES,
AND SUCH OTHER DOCUMENTATION AS IS CUSTOMARY FOR PRIVATE PLACEMENT AGREEMENTS,
ALL REASONABLY ACCEPTABLE TO BANK. BANK SHALL DETERMINE THE APPROPRIATE DISCOUNT
APPLICABLE TO SUCH RESTRICTED SHARES IN A COMMERCIALLY REASONABLE MANNER AND
APPROPRIATELY ADJUST THE AMOUNT OF SUCH RESTRICTED SHARES TO BE DELIVERED TO
BANK HEREUNDER; PROVIDED THAT IN NO EVENT SUCH NUMBER SHALL BE GREATER THAN 0.9
TIMES THE NUMBER OF SHARES (THE “MAXIMUM AMOUNT”). NOTWITHSTANDING THE AGREEMENT
OR THIS CONFIRMATION, THE DATE OF DELIVERY OF SUCH RESTRICTED SHARES SHALL BE
THE EXCHANGE BUSINESS DAY FOLLOWING NOTICE BY BANK TO COUNTERPARTY, OF SUCH
APPLICABLE DISCOUNT AND THE NUMBER OF RESTRICTED SHARES TO BE DELIVERED PURSUANT
TO THIS CLAUSE (I).

 

(II)                                  IN THE EVENT COUNTERPARTY SHALL NOT HAVE
DELIVERED THE FULL NUMBER OF RESTRICTED SHARES OTHERWISE APPLICABLE AS A RESULT
OF THE PROVISO ABOVE RELATING TO THE MAXIMUM AMOUNT (SUCH DEFICIT, THE “DEFICIT
RESTRICTED SHARES”), COUNTERPARTY SHALL BE CONTINUALLY OBLIGATED TO DELIVER,
FROM TIME TO TIME UNTIL THE FULL NUMBER OF DEFICIT RESTRICTED SHARES HAVE BEEN
DELIVERED PURSUANT TO THIS PARAGRAPH, RESTRICTED SHARES WHEN, AND TO THE EXTENT,
THAT (I) SHARES ARE REPURCHASED, ACQUIRED OR OTHERWISE RECEIVED BY COUNTERPARTY
OR ANY OF ITS SUBSIDIARIES AFTER THE TRADE DATE (WHETHER OR NOT IN EXCHANGE FOR
CASH, FAIR VALUE OR ANY OTHER CONSIDERATION), (II) AUTHORIZED AND UNISSUED
SHARES RESERVED FOR ISSUANCE IN RESPECT OF OTHER TRANSACTIONS PRIOR TO THE TRADE
DATE WHICH PRIOR TO SUCH DATE BECOME NO LONGER SO RESERVED AND
(III) COUNTERPARTY ADDITIONALLY AUTHORIZES ANY UNISSUED SHARES THAT ARE NOT
RESERVED FOR OTHER TRANSACTIONS. COUNTERPARTY SHALL IMMEDIATELY NOTIFY BANK OF
THE OCCURRENCE OF ANY OF THE FOREGOING EVENTS (INCLUDING THE NUMBER OF SHARES
SUBJECT TO CLAUSE (I), (II) OR (III) AND THE CORRESPONDING NUMBER OF RESTRICTED
SHARES TO BE DELIVERED) AND PROMPTLY DELIVER THE APPLICABLE PERCENTAGE OF THE
AGGREGATE NUMBER OF SUCH RESTRICTED SHARES THEREAFTER.

 

(III)                               WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, COUNTERPARTY AGREES THAT ANY RESTRICTED SHARES DELIVERED TO BANK, AS
PURCHASER OF SUCH RESTRICTED SHARES, (I) MAY BE TRANSFERRED BY AND AMONG BANK
AND ITS AFFILIATES AND COUNTERPARTY SHALL EFFECT SUCH TRANSFER WITHOUT ANY
FURTHER ACTION BY BANK AND (II) AFTER THE PERIOD OF 6 MONTHS FROM THE TRADE DATE
(OR 1 YEAR FROM THE TRADE DATE IF, AT SUCH TIME, INFORMATIONAL REQUIREMENTS OF
RULE 144(C) ARE NOT SATISFIED WITH RESPECT TO COUNTERPARTY) HAS ELAPSED AFTER
ANY SETTLEMENT DATE FOR SUCH RESTRICTED SHARES, COUNTERPARTY SHALL PROMPTLY
REMOVE, OR CAUSE THE TRANSFER AGENT FOR SUCH RESTRICTED SHARES TO REMOVE, ANY
LEGENDS REFERRING TO ANY SUCH RESTRICTIONS OR REQUIREMENTS FROM SUCH RESTRICTED
SHARES UPON REQUEST BY BANK (OR SUCH AFFILIATE OF BANK) TO COUNTERPARTY OR SUCH
TRANSFER AGENT, WITHOUT ANY REQUIREMENT FOR THE DELIVERY OF ANY CERTIFICATE,
CONSENT, AGREEMENT, OPINION OF COUNSEL, NOTICE OR ANY OTHER DOCUMENT, ANY
TRANSFER TAX STAMPS OR PAYMENT OF ANY OTHER AMOUNT OR ANY OTHER ACTION BY BANK
(OR SUCH AFFILIATE OF BANK).

 

If Counterparty shall fail to effectuate the Private Placement Settlement as set
forth in clause (i), then such failure shall constitute an Event of Default with
respect to which Counterparty shall be the Defaulting Party.

 


(X)                                   RIGHT TO EXTEND.  BANK MAY POSTPONE ANY
EXERCISE DATE OR SETTLEMENT DATE OR ANY OTHER DATE OF VALUATION OR DELIVERY BY
BANK, WITH RESPECT TO SOME OR ALL OF THE RELEVANT OPTIONS (IN WHICH EVENT THE
CALCULATION AGENT SHALL MAKE APPROPRIATE ADJUSTMENTS TO THE DELIVERY
OBLIGATION), IF BANK DETERMINES, IN ITS REASONABLE DISCRETION BASED ON ADVICE OF
COUNSEL, THAT SUCH EXTENSION IS REASONABLY NECESSARY TO PRESERVE BANK’S HEDGING
OR HEDGE UNWIND ACTIVITY HEREUNDER IN LIGHT OF EXISTING LIQUIDITY CONDITIONS OR
TO ENABLE BANK TO EFFECT PURCHASES OF SHARES OR SHARE TERMINATION

 

20

--------------------------------------------------------------------------------



 


DELIVERY UNITS IN CONNECTION WITH ITS HEDGING, HEDGE UNWIND OR SETTLEMENT
ACTIVITY HEREUNDER IN A MANNER THAT WOULD, IF BANK WERE COUNTERPARTY OR AN
AFFILIATED PURCHASER OF COUNTERPARTY, BE IN COMPLIANCE WITH APPLICABLE LEGAL,
REGULATORY OR SELF-REGULATORY REQUIREMENTS.


 


(Y)                                 DIVIDENDS.  IF AT ANY TIME DURING THE PERIOD
FROM AND INCLUDING THE TRADE DATE, TO BUT EXCLUDING THE EXPIRATION DATE, (I) AN
EX-DIVIDEND DATE FOR A REGULAR QUARTERLY CASH DIVIDEND OCCURS WITH RESPECT TO
THE SHARES (AN “EX-DIVIDEND DATE”), AND THAT DIVIDEND IS LESS THAN THE REGULAR
DIVIDEND ON A PER SHARE BASIS OR (II) IF NO EX-DIVIDEND DATE FOR A REGULAR
QUARTERLY CASH DIVIDEND OCCURS WITH RESPECT TO THE SHARES IN ANY QUARTERLY
DIVIDEND PERIOD OF COUNTERPARTY, THEN THE CALCULATION AGENT WILL MAKE A
CORRESPONDING ADJUSTMENT TO ANY ONE OR MORE OF THE STRIKE PRICE, NUMBER OF
OPTIONS, OPTION ENTITLEMENT AND/OR ANY OTHER VARIABLE RELEVANT TO THE EXERCISE,
SETTLEMENT OR PAYMENT FOR THE TRANSACTION TO PRESERVE THE FAIR VALUE OF THE
OPTIONS TO BANK AFTER TAKING INTO ACCOUNT SUCH DIVIDEND OR LACK THEREOF. 
“REGULAR DIVIDEND” SHALL MEAN USD 0.02 PER SHARE PER QUARTER.

 

21

--------------------------------------------------------------------------------



 


COUNTERPARTY HEREBY AGREES (A) TO CHECK THIS CONFIRMATION CAREFULLY AND
IMMEDIATELY UPON RECEIPT SO THAT ERRORS OR DISCREPANCIES CAN BE PROMPTLY
IDENTIFIED AND RECTIFIED AND (B) TO CONFIRM THAT THE FOREGOING (IN THE EXACT
FORM PROVIDED BY BANK) CORRECTLY SETS FORTH THE TERMS OF THE AGREEMENT BETWEEN
BANK AND COUNTERPARTY WITH RESPECT TO THE TRANSACTION, BY MANUALLY SIGNING THIS
CONFIRMATION OR THIS PAGE HEREOF AS EVIDENCE OF AGREEMENT TO SUCH TERMS AND
PROVIDING THE OTHER INFORMATION REQUESTED HEREIN AND IMMEDIATELY RETURNING AN
EXECUTED COPY TO EQUITY DERIVATIVES DOCUMENTATION DEPARTMENT, FACSIMILE
NO. (212) 428-1980/83.


 

 

 

Very truly yours,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

By:

/s/ Daniel W. Kopper

 

Authorized Signatory

 

 

Name:

 

 

 

Accepted and confirmed

as of the Trade Date:

 

 

TEXTRON INC.

 

 

By:

/s/ Mary F. Lovejoy

 

Authorized Signatory

 

Name: Mary F. Lovejoy

 

 

--------------------------------------------------------------------------------